internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-108121-03 date legend taxpayer plan dear this responds to your ruling_request dated date that payments to participating employees under the plan are excludable from their income the taxpayer a law firm proposes to establish the plan to provide financial support to its non-lawyer employees to help them with the cost of attending law school the plan provides that a non-lawyer employee may borrow an amount to cover law school expenses or self-finance the law school expenses under the plan the non- lawyer employee will exclude all or a portion of their debt forgiveness from income the employee will receive additional salary in the amount of interest and principal due on the loan each year from the taxpayer however rather than including the entire amount of additional salary in income only the amount of additional salary in excess of dollar_figure would be included in income the exclusion of dollar_figure from income would continue until the end of the debt forgiveness the plan is designed so that only expenses attributable to law school tuition are reimbursable by the taxpayer and excluded from gross_income in addition the plan is designed to provide assistance to non-lawyer employees at the time the employees incur the costs of their law school education the plan will be available to all non-lawyer employees will be evidenced by a written plr-108121-03 document will not offer any benefits other than educational_assistance and all eligible employees will be given notice of the availability and the terms of the plan the plan will not discriminate in favor of highly compensated employees either in eligibility or in delivery of benefits benefits under the plan will be paid out of taxpayer's general assets when the benefits are due the plan states that not more than percent of the benefits paid_or_incurred each year under the plan for educational courses shall be attributable to principal percent shareholders or owners of the taxpayer in accordance with sec_127 of the code based on the foregoing you request a ruling that the plan qualifies under sec_127 of the internal_revenue_code and that benefits provided to the non-lawyer employees under the plan are excludable from the gross_income of participating employees up to the applicable statutory limit sec_127 provides that the gross_income of an employee does not include amounts paid or expenses_incurred by the employer for educational_assistance to the employee if the assistance is furnished pursuant to a program which is described in sec_127 sec_127 requires a separate written plan of the employer for the exclusive benefit of the employees to provide such employees with educational_assistance sec_127 and sec_1_127-2 of the income_tax regulations provide that the program shall benefit employees who qualify under a classification set up by the secretary not to be discriminatory in favor of employees who are officers owners or highly compensated or their spouses and dependents who are themselves employees however a program shall not be considered discriminatory because members of the prohibited_group in fact utilize the program to a greater degree than eligible employees who are not within the prohibitive group or because with respect to a course of study for which benefits are otherwise available successful completion of the course attaining a particular course grade or satisfying a reasonable condition_subsequent such as remaining employed for one year after completing the course are required or considered in determining the availability of benefits sec_127 provides that not more than percent of the amounts paid_or_incurred by the employer for educational_assistance during the year may be provided for the class of individuals who are shareholders or owners or their spouses or dependents each of whom on any day of the year owns more than percent of the stock or of the capital or profits interest in the employer sec_127 provides that a program must not provide eligible employees with a choice between educational_assistance and other remuneration includible in gross_income sec_127 states that a program referred to in sec_127 is not required plr-108121-03 to be funded sec_127 requires that reasonable notification of the availability and terms of the program must be provided to eligible employees based on the information submitted representations made and authorities cited we conclude that the plan qualifies as an educational_assistance program as described in sec_127 of the code payments made under the plan up to a maximum amount of dollar_figure during a calendar_year are excludable from the gross_income of participating employees under sec_127 of the code as employer-provided educational_assistance except as expressly provided herein no opinion is expressed or implied with respect to the application of any other provision of the code or regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes cc
